DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:  “substantially applied body segments” should read “substantially applied to body segments”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of U.S. Patent No. 10,799,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. A terminal disclaimer is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-25, 29-31, 33-35, and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manstein (Pub. No.: US 2005/0222565 A1).
Regarding claims 21 and 31, Manstein discloses a mammalian body treatment apparatus, comprising: a plurality of electrodes (e.g. see figure 4 elements 410, 415, 440, [0047], [0077]), the nearest electrodes having opposite polarities (e.g. see [0041]-[0048], “bipolar”) and the electrodes configured to be deployable into a body segment to be treated; and a radio frequency (RF) generation module (e.g. see [0031], figure 3 elements 320/330), the RF generation module electrically coupled to the plurality of electrodes and configured to provide an RF signal to the plurality of electrodes that causes energy to be substantially applied to body segments around each electrode (e.g. see [0038]).

Regarding claims 24 and 34, Manstein discloses a drive module to controllably move the plurality of electrodes into a body segment to be treated and a user interface to enable a user to select the depths that the drive module controllably moves the plurality of electrodes into a body segment to be treated (e.g. see [0033]-[0035]).
Regarding claims 25 and 35, Manstein discloses the electrodes are bipolar (e.g. see [0041]-[0048]).
Regarding claims 29 and 39, Manstein discloses the plurality of electrodes are non-insulated (e.g. see [0037]).
Regarding claims 30 and 40, Manstein discloses each electrode of the plurality of electrodes is insulated except at its tip (e.g. see [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 26-28 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manstein in view of Tathireddy et al. (Pub. No.: US 2012/0138335 A1); hereinafter referred to as “Tathireddy”.
Regarding claims 26-28 and 36-38, Manstein discloses neighboring electrodes having opposite polarities (e.g. see [0041]-[0048], “bipolar”) but is silent as to the plurality of electrodes is arranged into a plurality of rows and columns, the plurality of electrodes forms a square configuration, and the plurality of electrodes forms a rectangular configuration and their respective polarities form a checkboard pattern. Tathireddy teaches that it is known to use such a modification as set forth in [0027], [0031], figure 6 to provide a more customizable 2 dimensional and 3 dimensional shape of the needle electrode array. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a square/rectangular needle electrode array as taught by Tathireddy in the system/method of Manstein, since said modification would provide the predictable results of a more customizable 2 dimensional and 3 dimensional shape of the needle electrode array.

Allowable Subject Matter
Claims 22 and 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.C.E/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Amanda K Hulbert/Primary Examiner, Art Unit 3792